Citation Nr: 0830341	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-07 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than March 5, 2004 
for service connection for right Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 2000 to November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Seattle, Washington Regional Office (RO) of the 
Department of Veterans Affairs (VA) which established service 
connection for Right Achilles Tendonitis with an effective 
date of March 5, 2004.  The veteran disagreed with the 
effective date and instituted the present appeal.

The veteran has presented personal testimony during hearings 
before a Decision Review Officer (DRO) and the undersigned 
Veterans Law Judge.  Transcripts of the hearings are of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's claim for entitlement to service connection 
for right Achilles tendonitis was received by VA on March 5, 
2004; there is no evidence of any earlier formal or informal 
claim being received by VA.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 5, 
2004, for the grant of service connection for right Achilles 
tendonitis have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in March 2004 and May 2005 regarding her service 
connection claim.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing her claims and identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of an earlier effective date for the 
grant of benefits for her right Achilles tendonitis, this 
claim is a downstream issue from the grant of service 
connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's 
General Counsel has held that no VCAA notice is required for 
such downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as discussed below information in the folder 
provides sufficient information to allow decision to be 
entered on the matters decided herein.

The veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to how the VA determines the effective date was provided to 
the veteran in a statement of the case issued in 
November 2005 and in a supplemental statement of the case 
issued in June 2008.  Additionally, statements given by the 
veteran and her personal representative during the June 2008 
and July 2008 hearings show that they have actual knowledge 
concerning how VA determines effective dates.  Thus, any 
possible deficiency in the notices provided to the veteran 
concerning these matters can be construed as harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Earlier Effective Date

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  See 38 C.F.R. § 3.155(a) (2007).  The Court 
has also held that VA is not required to conjure up issues 
that were not raised by an appellant.  See Brannon v. West, 
12 Vet. App. 32 (1998).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

In this case, the veteran and her representative contend that 
she is entitled to an effective date earlier than March 5, 
2004, for the award of service connection for right Achilles 
tendonitis.  The veteran maintains that she is entitled to 
service connection from November 2002, the date she left 
active duty.

According to the evidence of record, the VA received an 
original copy of a claim for benefits from the veteran in 
March 2004.  The claim is signed by the veteran and dated 
March 5, 2004.  This original copy is date stamped March 5, 
2004 by the Department of Veteran Affairs West Sound Pre-Sep 
Center in Bremerton, Washington.

Associated with this original is a photocopy of a memorandum 
from Disabled American Veterans to a Triage Team.  This 
photocopy indicates that the original memorandum was dated 
September 25, 2003 and states that the veteran sought service 
connection for right Achilles tendonitis.  The photocopy has 
a stamp on it which states that the date of the claim is 
March 5, 2004, and the date that determination was 
established is March 12, 2004.  The original copy of this 
Disabled American Veterans memorandum has been associated 
with the claims file; the original memorandum is date stamped 
"Received July 12, 2004, VA Service Center, Seattle, WA."

The evidence of record also shows that the VA sent the 
veteran a duty-to-assist letter on March 29, 2004.

During her June 2008 hearing before a DRO, the veteran stated 
that she knew that she was going to be filing a claim with 
the VA for disability compensation when she separated from 
active duty in November 2002.  She said that she went to the 
West Sound Pre-Separation Center in Bremerton to file her 
original claim with the VA in September 2003.  At that time, 
she saw G.N. of Disabled American Veterans.  G.N. was a 
transition service officer with the Disabled American 
Veterans.  The veteran testified that G.N. told her that it 
could take up to six months to receive a date for a physical 
exam in connection with her claim.  She stated that G.N. 
helped her fill out her paperwork and took her paperwork from 
the Army.  She said that she saw G.N. date stamp her claim 
and put it in an envelope.  She testified that G.N. told her 
that he was sending her claim to the VA in Seattle.  She said 
that she received a letter from the VA dated September 25 
that stated that they had her paperwork.  She indicated that 
she had a copy of that letter and would furnish it to the 
DRO.  She said that she did not respond to the letter and did 
not receive any other correspondence from VA at that time.  
She said that she contacted VA in Seattle in February 2004 to 
find out when her examination was going to be, and the VA 
told her that they had no record of her.  VA informed her 
that she needed to go back to her service officer in 
Bremerton and re-file her claim.  The veteran stated that 
when she went back to Bremerton, G.N. was not there, so she 
went to L.S. and re-filed her claim.  She said that she re-
filed her claim in March 2004.  She indicated that she felt 
that Disabled American Veterans and VA were the same thing 
and did not know the difference between them.  She mentioned 
that the September 25 letter was signed by Disabled American 
Veterans or the VA in Seattle.  She testified that as far as 
she was concerned she filed a claim with the VA in good faith 
within a year of leaving active duty.

During her July 2008 hearing before the undersigned Veterans 
Law Judge, the veteran said that the VA told her that she 
should file for compensation for her right foot tendonitis 
when she left active duty.  She stated that she went to 
Bremerton, Washington and filed her claim with G.N.  The 
veteran's representative clarified that their operating 
procedure was to take the veteran's records, submit them to 
the VA, and mail the veteran a copy of the cover sheet that 
is sent to VA to start the claim process.  The veteran said 
that she waited to follow up on her claim because she was 
informed that it would take six months to one year for 
anything to happen.  She testified that she called the VA in 
February, and VA told her that she needed to re-file.  The 
veteran's representative said that Disabled American Veterans 
did not forget her claim.  He said that Disabled American 
Veterans takes the claim file, puts a cover sheet on it, 
rubber bands it, and puts it in a mail box for a team from 
the VA to come over and pick up.

Based upon the evidence of record, the Board finds that the 
VA initially received the veteran's service connection claim 
in March 2004.  There is no evidence demonstrating that a 
claim was received by VA prior to March 5, 2004.  VA law 
provides that the effective date for an award of disability 
compensation based on an original claim for direct service 
connection shall be the date of receipt of the claim unless 
the claim is received within one year after separation from 
service.  See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.400 (2007).

The Board has carefully considered the veteran's 
representative's contention that Disabled American Veterans 
submitted the veteran's claim in September 2003.  
Unfortunately, the original of the Disabled American Veterans 
September 2003 cover letter is date stamped as being received 
by the Seattle RO on July 12, 2004.  There is a presumption 
of regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
See United States v. Chemical Foundation, Inc., 272 U. S. 1, 
47 S. Ct. 1 (1926).  The Court has found that the presumption 
of regularity supports the official acts of public officers 
and, in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties.  This presumption of regularity applies equally to 
VA's RO actions.  See Ashley v. Derwinski, 2 Vet. App. 307 
(1992); Mason v. Brown, 8 Vet. App. 44 (1995); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  Unfortunately, there is no 
evidence other than the veteran's representative's 
contentions to indicate that VA received a claim from the 
veteran at any point before March 5, 2004.  The assertions of 
the veteran's representative, standing alone, are not 
sufficient to rebut the presumption of regularity.  See 
Butler, supra.

It is clear from the veteran's testimony that she sincerely 
believes that when she submitted her materials to Disabled 
American Veterans in September 2003, she thought that she was 
submitting her claim to the VA.  Unfortunately, Disabled 
American Veterans is not the VA.  The effective date for an 
award of disability compensation is the date of receipt of 
the claim by VA unless the claim is received within one year 
after the veteran's separation from service.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  
As the veteran separated from service on November 5, 2002, 
and VA received her claim on March 5, 2004, the claim was not 
received by VA within one year after the veteran's separation 
from service.  Therefore, the effective date for service 
connection for right Achilles tendonitis is the date the 
claim was received by VA-March 5, 2004.

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than March 
5, 2004, for service connection for right Achilles 
tendonitis.  The Board finds that the preponderance of the 
evidence is against the veteran's earlier effective date 
claim.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
See Schoolman v. West, 12 Vet. App. 307, 311 (1999).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than March 5, 2004 
for service connection for right Achilles tendonitis is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


